Brady, J.
The jurisdiction of the marine court in the action against the relator cannot be disputed. Its exercise has been lawful, and' therefore in accord with the power conferring it. It matters not what is the amount claimed, if the sum finally recovered does not exceed $2,000, exclusive of costs (Chap. 479, Laws 1875). If the recovery were in the action against the relator in excess of the sum named, interest and costs, another order to hold to bail detained the defendant on basis of the judgment, it might be a proper subject of investigation. The relator assigns no lawful reason for his discharge, and the writs must, therefore, be dismissed.